Citation Nr: 1824566	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2018.  

The Board notes that the Veteran has a separate appeal pending, from a February 2018 Statement of the Case, and he requested a Board hearing in his March 2018 Substantive Appeal.  That appeal stream is not currently before the Board at this time and will not be addressed herein.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his back disability was incurred as a result of service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§  1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that he suffers from a back disability as a result of his active duty service.  He notes that he injured his back while in-service, specifically, during a jump while in training and while in a car that was fired upon while stationed in Iraq.  He has also complained of radiating pain.  (See January 2018 Board hearing transcript)

There is conflicting medical evidence in this case.  A May 2013 VA examination report shows a diagnosis of thoracolumbar wedge fracture of the T11-L1 and degenerative disc disease of the L5-S1, with right, more than left, radiculopathy.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Rationale was provided for the opinion.  In the alternative, a February 1998 medical note indicates that the Veteran had a small fracture of the T12, which, in part, was explained by a parachute jump.  A September 2016 private note reflects that the Veteran was under the care of the private examiner from June 1991 for low and mid-back pain.  The private examiner noted that the pain was directly related to the Veteran's military service.  An October 2016 neurosurgical treatment note shows that the private examiner stated that it was likely that the injury noted in service could well have been sustained by his jump routine in service.  A February 2018 private treatment note shows that the Veteran had continued complaints in the low back region.  It was noted that the symptomology was considered a service-oriented injury.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  Considering the totality of the evidence, to include the Veteran's credible assertions of having back symptoms since service, as well as medical evidence both in favor of and against the claim, the Board finds that the evidence is in relative equipoise.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As such, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for a back disability.  This claim is thus granted in full.  


ORDER

Entitlement to service connection for a back disability is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


